DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the term “the recess” lacks proper antecedent basis. The Examiner suggests amending claim 10 to depend from claim 9.
Regarding claim 11, the term “the slotted hollow conductor” lacks proper antecedent basis. The Examiner suggests amending claim 10 to depend from claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 14 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Christensen (US 5,393,114).
Referring to Claim 1: Christensen discloses a system, comprising: 
a rail part (51) including a rail profile part having a plurality of drilling aids (65, 67, 69, 71) disposed at a distance from each other (Fig. 1) (Col. 4, lines 6-23); 
wherein the drilling aids are arranged as grooves and/or drilling grooves extending in a rail direction parallel to each other, at least one first drilling aid (69, 71) being arranged on a top side (59) of the rail profile and at least one second drilling aid (65, 67) being arranged on a side surface (55) of the rail profile (Fig. 1).

Referring to Claim 14: Christensen discloses a system, wherein the drilling aids (65, 67, 69, 71) are arranged in a groove and/or at a base of a groove (Fig. 1) (Col. 4, lines 6-23).

Referring to Claim 15: Christensen discloses a system, wherein the groove (65, 67, 69, 71) is arranged in a running surface (55, 59) (Fig. 1).
	The mounting rail for a pickup truck cargo bed may be reasonably interpreted as a “running surface” much in the same manner that a stepping rail on a pickup truck may be referred to as a “running board”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 14, 15, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 102008031153 A1 (“Becker”) in view of Christensen (US 5,393,114).
Referring to Claim 1: Becker teaches a system, comprising: 
a rail part (1) including a rail profile part (35) (Fig. 2) (see attached English translation Para. [0050]) 

	While Becker teaches screws/bolts (53) inserted through the sides of the rail (Fig. 4) (Para. [0073]), Becker does not teach first and second drilling aids arranged on the top and side surfaces, respectively. 
However, Christensen teaches a system, comprising: 
a rail part (51) including a rail profile part having a plurality of drilling aids (65, 67, 69, 71) disposed at a distance from each other (Fig. 1) (Col. 4, lines 6-23); 
wherein the drilling aids are arranged as grooves and/or drilling grooves extending in a rail direction parallel to each other, at least one first drilling aid (69, 71) being arranged on a top side (59) of the rail profile and at least one second drilling aid (65, 67) being arranged on a side surface (55) of the rail profile (Fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, for Becker to use drilling aids, such as the ones taught by Christensen, on the sides and top of the rail profile part in order to provide a convenient location for drilling and mounting components related to the rail, e.g., connecting plates, cable holders, carriage stops, etc. 

Referring to Claim 2: Becker further teaches a system, wherein the rail profile part (1) is arranged as a continuous cast component (Para. [0011]).

Referring to Claim 3: Becker in view of Christensen, as applied to claim 1, further teaches a system, wherein the rail profile part (Becker, Ref. 35), including the drilling aids (Christensen, Refs. 65, 67, 69, 71), is arranged as a continuous cast component (Becker, Para. [0011]).

Referring to Claim 4: Becker further teaches a system, wherein the rail profile part (35) is arranged as a continuous cast aluminum component (Para. [0011]).

Referring to Claim 6: Becker further teaches a system, further comprising at least one running surface (42) for a wheel (40) of a vehicle (2) of the system (Fig. 2).

Referring to Claim 9: Becker further teaches a system, wherein the rail profile part (35) includes a recess (36) arranged as a hollow conductor and/or as a slotted hollow conductor (Para. [0059]) (Fig. 3).

Referring to Claim 10: Becker further teaches a system, further comprising an antenna (23) adapted to input and/or output electromagnetic radiation into the recess (25) (Para. [0062] and [0103]).

Referring to Claim 11: Becker further teaches a system, further comprising a vehicle (2) movable on the rail part (1) (Fig. 1), the vehicle including an antenna (23) adapted to input and/or output electromagnetic radiation into the slotted hollow conductor (25) (Para. [0062] and [0103]) (Figs 1 and 2).

Referring to Claim 14: Becker in view of Christensen, as applied to claim 1, further teaches a system, wherein the drilling aids (Christensen, Refs. 65, 67, 69, 71) are arranged in a groove and/or at a base of a groove (Christensen, Fig. 1) (Christensen, Col. 4, lines 6-23).

Referring to Claim 15: While Becker teaches screws/bolts (53) inserted through the sides of the rail (Fig. 4) (Para. [0073]), Becker does not teach that the groove is arranged in a running surface. 
However, Christensen teaches a system, comprising: 
a rail part (51) including a rail profile part having a plurality of drilling aids (65, 67, 69, 71) disposed at a distance from each other (Fig. 1) (Col. 4, lines 6-23); 
wherein the drilling aids are arranged as grooves and/or drilling grooves extending in a rail direction parallel to each other, at least one first drilling aid (69, 71) being arranged on a top side (59) of the rail profile and at least one second drilling aid (65, 67) being arranged on a side surface (55) of the rail profile (Fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, for Becker to use drilling aids, such as the ones taught by Christensen, on the running surface of the rail profile part in order to provide a convenient location for drilling and mounting components related to the rail, e.g. a carriage stop.

Referring to Claim 18: Becker further teaches a system, wherein the rail profile part (35) is made of aluminum (Para. [0011]).

Referring to Claim 19: Becker further teaches a system, further comprising a vehicle (2) movable on the rail part (1) (Fig. 1).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 102008031153 A1 (“Becker”) in view of Christensen (US 5,393,114) and Hau et al. (US 2008/0210529 A1).
Referring to Claim 5: Becker further teaches a system, wherein the rail profile part (35) includes a recess (36) adapted to convey supply cables (Para. [0059]) (Fig. 3) 
	Becker does not teach a recess adapted to convey a cooling medium, air, pressurized air, water, oil, and or hydraulic oil. However, Hau teaches a conveyor frame assembly, wherein the rail the rail profile part (35) includes a recess (96) adapted to convey a cooling medium, air, pressurized air (Para. [0033]) (Fig. 7), water, oil, and or hydraulic oil. Additionally relevant, Hau teaches a drilling aid groove (100) for creating air connections along the air flow cavity (96) (Para. [0034]) (Fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, for Becker to include a recess adapted to convey pressurized air, as taught by Hau, in order to provide a source of pressurized air along the rail, which may be useful in powering other equipment along the rail.

Claims 12, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 102008031153 A1 (“Becker”) in view of Christensen (US 5,393,114) and Wolf et al. (US 2009/0013899).
Referring to Claim 12: Becker teaches a hollow conductor (36) of the rail profile part (35) and a hollow slotted conductor (25) (Fig. 3). 
Becker does not specifically teach a frequency of electromagnetic waves input into a hollow conductor of the rail profile part differs by less than a factor of two from a frequency of electromagnetic waves input into a slotted hollow conductor of the rail profile part. 
However, Wolf teaches a rail transport system, wherein the rail profile part has a recess (2) which is used as hollow conductor (Fig. 2), and a recess (25) which is used as slotted hollow conductor, an antenna (24) for inputting and/or outputting electromagnetic radiation into the hollow conductor (Para. [0066]), and Wolf teaches that “[a] medium-frequency current, particularly with a frequency between 10 and 100 kHz, may be injected into the primary conductor system” (Para. [0026]) and that “[a] higher-frequency alternating current, particularly having a minimum frequency of 150 kHz, may be superposed for the data transmission. Thus, transfer of data may be easily realizable” (Para. [0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention, for Becker to use a frequency that differs by less than a factor of two between the hollow conductor and the slotted hollow conductor, as taught by Wolf, i.e., 100 kHz and 150 kHz, in order to superpose the data transmission in a easily realizable manner.

Referring to Claim 16: Becker teaches a system, wherein additional recesses (36, 39, 45, 50a, 50b, 51a, 51b) which are usable as hollow conductors are disposed in the rail profile part (35) (Figs. 3 and 4). 
Becker does not specifically teach dimensions being so small that a frequency must be used that is at least twice as high than that for a slotted hollow conductor.
	However, Wolf teaches a rail transport system, wherein the rail profile part has a recess (2) which is used as hollow conductor (Fig. 2), and a recess (25) which is used as slotted hollow conductor, an antenna (24) for inputting and/or outputting electromagnetic radiation into the hollow conductor (Para. [0066]), and Wolf teaches that “[a] medium-frequency current, particularly with a frequency between 10 and 100 kHz, may be injected into the primary conductor system” (Para. [0026]) and that “[a] higher-frequency alternating current, particularly having a minimum frequency of 150 kHz, may be superposed for the data transmission. Thus, transfer of data may be easily realizable” (Para. [0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention, for Becker to dimension additional recesses so small that a frequency must be used that is at least twice as high than that for a slotted hollow conductor, as Wolf teaches that different frequencies may be used to communicate data reliably with little interference (see Wolf, Para. [0025-28]), and smaller recesses may reduce interference. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 17: Becker teaches a system, further comprising a receiver arranged on the rail profile part (35), where a holding device and/or a plastic profile part (37), accommodating a primary conductor is fixable (Fig. 3).
Becker does not specifically teach that a medium frequency alternating current is able to be impressed, at a frequency between 10 and 500 kHz, so that a secondary winding disposed on vehicle (2) movable on the rail part is inductively coupled to the primary conductor, which is installed in elongated form in a rail direction, and a capacitance is connected to the secondary winding, in series or in parallel, such that an associated resonant frequency substantially corresponds to a frequency of an alternating current input into the primary conductor.
However, Wolf teaches a rail transport system, wherein the rail profile part has a recess (2) which is used as hollow conductor (Fig. 2), and a recess (25) which is used as slotted hollow conductor, an antenna (24) for inputting and/or outputting electromagnetic radiation into the hollow conductor (Para. [0066]), and Wolf teaches that “[a] medium-frequency current, particularly with a frequency between 10 and 100 kHz, may be injected into the primary conductor system” (Para. [0026]) and that “[i]n U-shaped pick-up 27, a capacitor is also connected in series or in parallel with the secondary coil in such a way that the resonant frequency corresponds substantially to the medium frequency of the current injected into the primary conductor system. Thus, a good efficiency factor is achievable when transferring energy, even across a large air gap.” (Para. [0079]). It would have been obvious to one of ordinary skill in the art at the time of the invention, for Becker to use a primary conductor operating at a frequency between 10 and 500 kHz and a connected capacitance, as taught by Wolf, in order to achieve a good efficiency factor when transferring energy, even across a large air gap.

Allowable Subject Matter
Claims 7, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Becker does not teach that “a primary conductor is threadable through a bore provided in the drilling aid.” The Examiner finds no obvious reason to modify Becker in this manner.
Regarding claim 8, Becker does not teach that “a primary conductor is threadable through a bore provided in the groove and/or the drilling groove.” The Examiner finds no obvious reason to modify Becker in this manner.
Regarding claim 13, Becker does not teach that “a bore is arranged at a first drilling aid, where a first reactive component is joined using a screwed connection, and a second drilling aid set apart from the first drilling aid is arranged on the rail profile part unused, to be used in a screwed connection with a reactive component that differs from the first reactive component.” The Examiner finds no obvious reason to modify Becker in this manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617